 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ROBERT JOHN PRESTON,

 9                             Plaintiff,                 Case No. C16-1106-JCC-MAT

10          v.                                            ORDER DIRECTING
                                                          SUPPLEMENTAL BRIEFING
11   RYAN BOYER, et al.,

12                             Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. On July 12, 2018, the Honorable

15   John C. Coughenour granted plaintiff’s motion to amend his complaint to add negligent hiring,

16   retention, and supervision claims against Snohomish County, and a battery claim against Sergeant

17   Boyer. (Dkts. 113, 114, 116, 117.) Judge Coughenour declined to allow plaintiff’s proposed

18   outrage claim against Sergeant Boyer because the allegations were insufficient to state a claim, but

19   granted him leave to file a second motion to amend with additional factual allegations. (Dkts. 113,

20   114.) On August 29, 2018, the undersigned granted plaintiff’s motion to amend his complaint to

21   include an outrage claim. (Dkt. 130.)

22          On October 4, 2018, Snohomish County moved to dismiss the negligent hiring, retention,

23   and supervision claims against it. (Dkt. 138.) The County argues that a recent Washington



     ORDER DIRECTING SUPPLEMENTAL
     BRIEFING - 1
 1   Supreme Court case, Anderson v. Soap Lake School District, 191 Wash.2d 343 (2018), clarifies

 2   that negligent hiring, retention, and supervision claims cannot be maintained where the employee

 3   was acting within the scope of his employment. Because defendants concede—and plaintiff does

 4   not appear to dispute—that Sergeant Boyer was acting within the scope of his employment at the

 5   relevant time, the County contends that the claims against it must be dismissed. Plaintiff disputes

 6   this characterization of Washington law and contends that Anderson actually supports his claims.

 7   (Dkts. 140 & 141.) In reply, the County reiterates its position that Washington law demands

 8   dismissal of the negligence claims against it, but argues that if the Court finds ambiguity in

 9   Washington law, it should certify the question for review by the Washington Supreme Court. (Dkt.

10   142.)

11           Plaintiff has not been given an opportunity to address the County’s alternative suggestion

12   that the Court certify the question to the Washington Supreme Court. The Court thus ORDERS:

13           (1)    Plaintiff shall file a brief by December 5, 2018, that addresses (a) whether he agrees

14   with defendants’ claim that Sergeant Boyer was acting within the scope of his employment during

15   the alleged battery and outrageous conduct, (b) whether the Court should certify to the Washington

16   Supreme Court the question of whether he may maintain his negligent hiring, retention, and

17   supervision claims, and (c) regardless of his answer to (b), how he would frame the question to be

18   submitted to the Washington Supreme Court.

19           (2)    Snohomish County may file a reply brief by December 14, 2018.

20   \\

21   \\

22

23



     ORDER DIRECTING SUPPLEMENTAL
     BRIEFING - 2
 1          (3)     The Clerk is directed to RE-NOTE Snohomish County’s motion to dismiss (Dkt.

 2   138) for December 14, 2018, and to send copies of this order to the parties and to Judge

 3   Coughenour.

 4          Dated this 13th day of November, 2018.

 5                                                       A
 6                                                       Mary Alice Theiler
                                                         United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DIRECTING SUPPLEMENTAL
     BRIEFING - 3
